UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JANE DOE, Anonymous,

                 Plaintiff,

        -v-                                                        No. 19 CV 11587-LTS

WILHELMINA MODELS, INC., CAL TAN,
LLC., and NEW SUNSHINE, LLC,

                 Defendants.

-------------------------------------------------------x

                                                           ORDER

      WHEREAS, this action was removed to this Court by the filing of a Notice of Removal
on December 18, 2019; and

        WHEREAS, the Court has reviewed such Notice of Removal to ascertain the basis for
assertion of subject matter jurisdiction in this court; and

        WHEREAS, such Notice of Removal asserts that the Court has jurisdiction based on
diversity of citizenship (28 U.S.C. § 1332), but diversity jurisdiction pursuant to 28 U.S.C. §
1332(a)(1) requires a demonstration that the action is between citizens of different states and,
with respect to the Plaintiff, the Notice of Removal alleges merely that Jane Doe “resides in a
State other than New York”; and

        WHEREAS, for purposes of diversity jurisdiction, "a statement of the parties' residence is
insufficient to establish their citizenship," Leveraged Leasing Admin. Corp. v. PacifiCorp
Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996) (citation omitted); see also Owen Equip. & Erection
Co. v. Kroger, 437 U.S. 365, 373-74 (1978); Reynolds v. Wohl, 332 F. Supp. 2d 653, 656-57
(S.D.N.Y. 2004); and

       WHEREAS, with respect to Defendants Cal Tan, LLC and New Sunshine, LLC, the
Notice of Removal fails to allege state citizenship of the members of the LLC Defendants for
purposes of diversity jurisdiction; and

       WHEREAS, the citizenship of a limited liability company (LLC) is the same as that of
each of its members, see Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001); and

        WHEREAS, with respect to Wilhelmina Models, Inc., the Notice of Removal fails to
allege state citizenship of the corporation for purposes of diversity jurisdiction; and
       WHEREAS, "a corporation shall be deemed to be a citizen of any State by which it has
been incorporated and of the State where it has its principal place of business," 28 U.S.C. section
1332(c)(1); and

        WHEREAS, "'subject matter jurisdiction is an unwaivable sine qua non for the exercise
of federal judicial power,'" E.R. Squibb & Sons v. Accident & Cas. Ins. Co., 160 F.3d 925, 929
(2d Cir. 1998) (citation omitted), and Rule 12(h)(3) of the Federal Rules of Civil Procedure
provides that "If the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action;" it is hereby

        ORDERED, that defendants Cal Tech, LLC, and New Sunshine, LLC, shall, no later than
January 8, 2020, file and serve a Supplement to the Notice of Removal containing allegations
sufficient to demonstrate a basis for subject matter jurisdiction in this Court or otherwise show
cause in writing as to why this case should not be dismissed for lack of subject matter
jurisdiction.

       SO ORDERED.

Dated: New York, New York
       December 20, 2019


                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge
